Title: To Benjamin Franklin from David Hall, 24 April 1758
From: Hall, David
To: Franklin, Benjamin


Dear Sir
Philadelphia 24th April 1758
Yours of December the 9th. I receiv’d per the Packet, by which was glad to hear of your Recovery. I am sorry you can get no good Hand to send over, and bad ones are not worth having.
I have sent Mr. Strahan by this opportunity a Bill of Exchange, out of which he will pay you One Hundred Pounds, which makes the Eighth Hundred sent you since you left Philadelphia. When you have receiv’d the Money, you will please to notice the same to me.
We have lately printed Four thousand Pounds for the lower Counties; and this Day Week begin to print the £8000. for them granted at their last Sitting. I am Yours
D Hall
To Benjamin Franklin Esqr. Via New York per PacketCopy per the Packet Via New York

